DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record fails to teach or suggest the recited adhesive coated face material.  The independent claims identify the uniquely distinct features of a material that include a critical dimensional ratio (CDR) of the patterned adhesive disposed on the face material is less than 50, wherein the CDR is defined as:  (Adhesive Feature Width)/ (Adhesive Feature Height), wherein "Adhesive Feature Width (AFW)" is the average width distance of an adhesive region disposed on a face material and measured in a cross direction relative to the direction of processing of the face material and "Adhesive Feature Height (AFH)" is the average thickness of the same adhesive region disposed on a face material and measured in a direction transverse to the plane of the face material, wherein the adhesive pattern is irregular and/or random, and wherein the adhesive pattern is discontinuous.  The closest prior art of record, Kato in view of Vetrovec et al. and Hubbard et al., disclose different adhesive sheets, which either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
July 21, 2021